



Exhibit 10.9




June 15, 2005






David J. Webster
101 S. Hanley Road, Suite 400
St. Louis, MO 63105


Dear Dave:


Reference is hereby made to that certain Amended and Restated Executive
Employment Agreement dated as of January 31, 2003 by and among Viasystems Group,
Inc. (“Group” and, together with its subsidiaries parties thereto, “Viasystems”)
and David J. Webster (“Employee”). Group is currently exploring the sale of the
wire harness division (the “Division”). In connection therewith, Employee and
Wire Harness Industries, Inc. entered into an agreement (the “Harness
Agreement”) dated as of June _15_, 2005.


Upon the completion of the sale of the Division, the Harness Agreement becomes
effective.


In good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Employee and Viasystems agree as follows:


1. Employment Agreement Payout. Upon completion of the sale of the Division,
Viasystems’ obligation under the terms and conditions of the Employment
Agreement (other than Sections 2(d) and (e) which shall survive) shall terminate
in exchange for the payment by Viasystems to Employee of an amount equal to the
product of (a) one half of the purchase price multiple (based on the Division’s
adjusted 2004 stand alone EBITDA and the gross sale price) received by
Viasystems and (b) Employee’s current annual salary and bonus opportunity under
the Employment Agreement less Employee’s annual salary and bonus under the
Harness Agreement.


2. Transaction Bonus. In the event the sale of the Division is consummated,
Employee shall be entitled to receive a transaction bonus determined based on
the gross proceeds received in connection with such sale of the Division. Such
transaction bonus shall be determined as a percentage of Employee’s base salary
($470,000) as follows (pro rated for amounts between the following threshold
amounts):
 
Gross Proceeds
(Millions)
Transaction Bonus
(% of Annual Base Salary)
$275
25%
300
50%
325
75%
340
100%
350
125%
375
175%
400
200%



The aggregate transaction bonus determined in accordance with the preceding
provisions will be payable by the Company on the date the sale of the Division
is consummated. Notwithstanding the foregoing, the Employee shall only be
entitled to receive the applicable transaction bonus payment if the Employee is
employed by the Division on the designated date for such payment, provided that
such payment shall nonetheless be payable to the Employee if the Employee was
previously terminated by the Company other than for Cause (as defined in the
Harness Agreement) or the Employee terminates his employment for Good Reason (as
defined in the Harness Agreement). For purposes of the foregoing, “gross
proceeds” shall mean the sum of (1) the cash purchase price paid by the
acquirer, (2) the fair value, as determined in good faith by the board of
directors of the Parent, of any noncash consideration paid by the acquirer, and
(3) the sum of all indebtedness for borrowed money of the Division assumed by
the acquirer. Gross proceeds shall not be reduced or offset by any fees incurred
by any third party retained by the Company or an affiliate of the Company to
render professional services related to the Division sale process.



 
Very truly yours,
     
By: /s/ David M. Sindelar
 
Name:
David M. Sindelar
 
Title:
Chief Executive Officer





Acknowledged and accepted as
of the date first written above


/s/ David J. Webster
 
David J. Webster
 


